Case 2:20-ap-01103-BB   Doc 22-4 Filed 01/27/21 Entered 01/27/21 12:32:20     Desc
                             Exhibit D Page 1 of 3


 1
 2
 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28                                 EXHIBIT D
                                           -18-
       NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
        DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
        SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
            Case 2:20-ap-01103-BB             Doc 22-4 Filed 01/27/21 Entered 01/27/21 12:32:20                          Desc
                                                   Exhibit D Page 2 of 3



             Gmail                                                                    Richard Uss <richard@nussbaumapc.com>



 Re: Gwen Nolan v. William K. Spencer
 1 message

 Richard Uss <richard@nussbaumapc.com>                                                                   Tue, Jan 26, 2021 at 3:52 PM
 To: William Spencer <wksarch@gmail.com>

   Good Afternoon Mr. Spencer,

   That which was provided is simply not a Rule 26 disclosure. It was not requested that a “status report” be provided to
   our office, nor was it requested that we be provided with a document that was previously provided to our office and
   subsequently appears to have been manipulated and/or modified in order to make it appear current. The document,
   unfortunately, does not comport with the Federal Rules of Civil Procedure and it appears that the proper motion to
   compel will now be necessary.

   Thank you.

   Sincerely,


   On Tue, Jan 26, 2021 at 3:46 PM William Spencer <wksarch@gmail.com> wrote:
    Did you receive my email
    Re status conference

      Sent from my iPhone

      > On Jan 19, 2021, at 9:47 PM, richard@nussbaumapc.com wrote:
      >
      > ​Good Evening Mr. Spencer,
      >
      > As you are undoubtedly aware, you are under an affirmative duty in this matter to provide the appropriate
      disclosures pursuant to Federal Rules of Civil Procedure, Rule 26, et seq. This particular requirement is not
      optional. To date, your mandatory disclosures have not yet been received.
      >
      > Despite the requirement that you provide a telephone number with every filing you submit to the Court, you have
      failed to do so and we have no means to contact you outside of email and letter writing. The traditional means of
      letter writing is axiomatically time consuming and understandably disadvantageous to both parties considering the
      time sensitivity of this matter.
      >
      > To further inform you, your failure to comply with the mandatory requirement to make all appropriate disclosures
      necessarily means that Plaintiff must now resort to judicial intervention in order to obtain your disclosures.
      >
      > As a result, if we are not informed that the appropriate disclosures have been served on our office, along with the
      necessary document production, by 10:00 a.m., tomorrow, January 20, 2021, we shall be proceeding with the filing
      of the appropriate motion to compel your compliance with Federal Rules of Civil Procedure, Rule 26 and requesting
      that the Court impose appropriate monetary sanctions against you for requiring to do so. While our previous email
      correspondence has apparently gone unheeded and unresponded to, I trust that this will not be the case here and
      that you will provide us with the information outlined by Rule 26.
      >
      > Thank you.
      >
      > Sincerely, Richard J. Uss, Esq. Attorney Nussbaum APC 27489 Agoura Road Suite 102 Agoura Hills, California

https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search=…3Ar7734741738212129008&simpl=msg-a%3Ar7734741738212129008&mb=1   Page 1 of 2
            Case 2:20-ap-01103-BB             Doc 22-4 Filed 01/27/21 Entered 01/27/21 12:32:20                          Desc
                                                   Exhibit D Page 3 of 3
      91301 Email: Richard@nussbaumapc.com Telephone: 818-660-1919 Facsimile: 818-864-3241 CONFIDENTIALITY
      NOTICE: The contents of this email message and any attachments are intended solely for the addressee(s) and
      may contain confidential and/or privileged information and may be legally protected from disclosure. If you are not
      the intended recipient of this message or their agent, or if this message has been addressed to you in error, please
      immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
      intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
      attachments is strictly prohibited.
   --
   Sincerely,

   Richard J. Uss, Esq.
   Attorney
   Nussbaum APC
   27489 Agoura Road Suite 102
   Agoura Hills, California 91301
   Email: Richard@nussbaumapc.com
   Telephone: 818-660-1919
   Facsimile: 818-864-3241


   CONFIDENTIALITY NOTICE:
   The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
   confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
   recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
   alert the sender by reply email and then delete this message and any attachments. If you are not the intended
   recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments
   is strictly prohibited.




https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search=…3Ar7734741738212129008&simpl=msg-a%3Ar7734741738212129008&mb=1   Page 2 of 2
